Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s response filed on 11/19/2021 is acknowledged.
3.	The species election set for the in the restriction requirement mailed on 10/02/2020 is withdrawn.
4.	Claims 1-16 are under consideration for their full scope.
5.	Applicant’s IDS document filed on 01/31/2020 has been considered.
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allam et al. (PTO-892; Reference U).
	Allam et al. teaches 71 birch pollen allergic subjects received 2500 specific treatment units/mL birch pollen extract (SLITone, ALK-Abell_o, Hørsholm, Denmark; 500 STU per dose) for 36 weeks applied either sublingually or directly to the vestibular space.  (In particular, page 1758, whole document). 
	The reference teachings anticipate the claimed invention.  
8.	 Claims 1-13 appear to be in condition for allowance.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
February 27, 2021
/Nora M Rooney/
Primary Examiner, Art Unit 1644